—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lakritz, J.), rendered November 14, 1989, convicting *525him of murder in the second degree (two counts), arson in the first degree, assault in the first degree (four counts), reckless endangerment in the first degree (two counts) and criminal mischief in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
As we held on the appeal of the codefendant, the trial court did not err by refusing to submit to the jury the factual issue of whether the principal prosecution witness, Deon Murray, was an accomplice under CPL 60.22 (2) (a) (see, People v Montgomery, 178 AD2d 663). On this appeal the defendant has not offered any arguments requiring a different determination.
The sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Miller, Lawrence and Pizzuto, JJ., concur.